UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Commission file number 0-24431) NEW YORK GLOBAL INNOVATIONS INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1417774 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 18 East 16th Street, Suite 307, New York, NY (Address of principal executive offices) (Zip Code) (646) 233-1454 (Registrant’s telephone number, including area code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes£ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No £ The number of shares of Common Stock of the registrant outstanding was 43,173,592 as of May 15, 2014. NEW YORK GLOBAL INNOVATIONS INC. INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet as of March 31, 2014 (unaudited) and December 31, 2013 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) for the Three Months Ended March 31, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2014 and 2013 5 Notes to Consolidated Financial Statements 6 Item 2. Management’sDiscussion and Analysis of Financial Condition and Results of Operations 7 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 6. Exhibits 11 SIGNATURES 12 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NEW YORK GLOBAL INNOVATIONS INC. CONDENSED CONSOLIDATED BALANCE SHEET (U.S. DOLLARS IN THOUSANDS) MAR. 31, DEC. 31, UNAUDITED AUDITED ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash 21 Short-term deposit 30 14 Trade receivables 59 45 Other accounts receivable and prepaid expenses 11 29 Inventories - TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET 25 29 LONG TERM DEPOSIT 2 2 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals 28 59 Accrued expenses and other payables 33 TOTAL CURRENT LIABILITIES Warrants to issue shares 62 38 TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Capital Stock: Preferred stock of $ 0.01 par value - Authorized: 10,000,000 shares; Issued and outstanding: 0 shares as of March 31, 2014 and as of December 31, 2013 - - Common stock of $ 0.01 par value - Authorized: 75,000,000; Issued and outstanding: 43,173,592 as of March 31, 2014 and as of December 31, 2013 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 NEW YORK GLOBAL INNOVATIONS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. DOLLARS IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) THREE MONTHS ENDED MARCH 31, UNAUDITED UNAUDITED Revenues $ $ Cost of revenues 82 Gross profit Income from sale of operations, net - Operating expenses: Research and development 35 83 Selling and marketing 43 51 General and administrative Total operating expenses (200 ) ) Operating income (loss) ) Financial expenses, net (5 ) ) Financial expenses related to warrants ) ) Total financial expenses, net ) ) Net profit (loss) $ $ ) Net profit (loss) per share: Basic and diluted $ $ ) Weighted average number of common stock used in computing basic net loss per share The accompanying notes are an integral part of the consolidated financial statements. 4 NEW YORK GLOBAL INNOVATIONS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. DOLLARS IN THOUSANDS) THREE MONTHS ENDED ON MARCH 31, UNAUDITED UNAUDITED CASH FLOWS FROM OPERATING ACTIVITIES: Net profit (loss) $ $ ) Adjustments required to reconcile net profit (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 4 5 Increase in trade receivables ) ) Decrease (increase) in other accounts receivable and prepaid expenses 18 ) Decrease in inventories 7 Increase (decrease) in trade payables (6 ) 55 Decrease in employees and payroll accruals ) (4 ) Changes in warrants to issue shares 24 22 Share based compensation (1
